Case 1:19-cv-12551-FDS Document 286-1 Filed 08/02/21 Page 1 of 6




                Exhibit A
     Case 1:19-cv-12551-FDS Document 286-1 Filed 08/02/21 Page 2 of 6
                                                                        1




 1                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
 2

 3
                                         )
 4     SINGULAR COMPUTING LLC,           )
                                         )
 5               Plaintiff,              )
                                         )   Civil Action
 6     v.                                )   No. 1:19-cv-12551-FDS
                                         )
 7     GOOGLE LLC                        )
                                         )
 8               Defendant.              )
                                         )
 9

10

11                   BEFORE THE HONORABLE DONALD L. CABELL
                         UNITED STATES MAGISTRATE JUDGE
12

13                                 MOTION HEARING
                                      Via Zoom
14

15                                 April 30, 2021
                                      2:00 p.m.
16

17                  John J. Moakley United States Courthouse
                               One Courthouse Way
18                         Boston, Massachusetts 02210

19

20

21

22                            Linda Walsh, RPR, CRR
                             Official Court Reporter
23                  John J. Moakley United States Courthouse
                          One Courthouse Way, Room 5205
24                         Boston, Massachusetts 02210
                              lwalshsteno@gmail.com
25
     Case 1:19-cv-12551-FDS Document 286-1 Filed 08/02/21 Page 3 of 6
                                                                          21




 1                 It just seems to me, along the way Singular is going

 2     to continue its own review, its own discovery that may help it

 3     to eliminate some topics and may cause it to add some topics,

 4     but then, you know, as I'm saying, we can then deal with any

 5     issues as they arise.     Otherwise, it puts us in the position of

 6     having to take a look at that list of 102, probably get more

 7     briefing that we don't want on whether those topics are

 8     appropriate or not.      That's going to take time for us to do.

 9     Chances are we're not the experts to make the decision on

10     whether those topics are adequate.

11                 Having said that, if there's a few topics, you know,

12     that's different, but I honestly don't want to kind of

13     interject myself in this process as kind of an ongoing ump, so

14     to speak.

15                 MR. BRUNS:   We agree with that last part in

16     particular, Your Honor.      I would say, you're right, that we're

17     not aware of case law that sets some artificial cap, certainly.

18     We've cited case law to Singular, although it wasn't directly

19     in our brief, it's in exhibits to our brief, of quite a few of

20     the 102 topics that are improper as topics for a 30(b)(6)

21     deposition, and we hope that they'll kind of engage with that

22     in whatever list they re-serve following this.

23                 The only other thing I would raise, you know, is what

24     the rules do contemplate is subsequent deposition notices under

25     30(b)(6) are served, you know, when good cause is shown for it.
     Case 1:19-cv-12551-FDS Document 286-1 Filed 08/02/21 Page 4 of 6
                                                                            22




 1     And so we would really hope that any effort by Singular to kind

 2     of add topics going forward would be subject to that.

 3               THE COURT:    Well, what I've heard is that -- and I'm

 4     inferring -- is exactly that, which is that they may not have

 5     reason now to believe there's a topic to explore, but if on

 6     their review of discovery they now learn of something that they

 7     did not know before and then notice it, I'm guessing their

 8     argument would be that's the good cause.         It's something we

 9     didn't know about before.      But obviously, obviously, if

10     anything is raised subsequently, and you think, you know, it

11     should have been raised before or it should not be the topic of

12     the deposition, then we'll be guided by the rules of procedure

13     and the pertinent case law as it relates to whether that's an

14     appropriate area to explore or not.        All right?

15               MR. BRUNS:    Understood.

16               THE COURT:    So, again, as I sort of circle back, it

17     seems to me what I'm proposing, and I'm not sensing major

18     pushback, is you guys will continue to talk about this list.         I

19     think ideally Singular should try to turn over an exhaustive

20     list to the extent it can.      The caveat has been noted here on

21     the record that that list would be subject to change based on

22     what may come up in discovery, but otherwise, the list that has

23     been provided to Google -- and understanding Google thinks it's

24     a little large -- represents right now the list of topics that

25     Singular would like to explore through the 30(b)(6)
     Case 1:19-cv-12551-FDS Document 286-1 Filed 08/02/21 Page 5 of 6
                                                                             23




 1     depositions.

 2               So, again, the parties will continue to talk, but

 3     otherwise, it seems to me, what we should be thinking of is,

 4     okay, if we're going to now start depositions, how does it make

 5     sense to do this.     Here's a list of topics that we think are

 6     related, and therefore, we would propose X.         And I'd like to

 7     think that you guys could come to some understanding on that.

 8     I suppose Singular probably would be in the driver's seat more

 9     than Google on that, but nonetheless, I'd like to think that

10     you guys could figure that out.

11               And so as a result, the way I would deal with the

12     pending motions is the motion for protective order, I think

13     I'm -- did that motion for protective order -- that was also

14     based on the ESI issue, was it not?

15               MR. BRUNS:    It was both, Your Honor.

16               THE COURT:    Okay.   All right.    I'm likely ultimately

17     to deny the motion for a protective order for the reasons noted

18     in court, which is basically we talked it all out and we

19     figured out a way going forward, but I'm going to hold off on

20     that because I guess I'd like to hear back just something that

21     we've looked at what we just got and we do agree that that

22     moots the ESI component.      And then we'll enter the ruling on

23     the motion for a protective order that way.

24               There was a prior motion seeking a status conference,

25     that will just be deemed moot.
     Case 1:19-cv-12551-FDS Document 286-1 Filed 08/02/21 Page 6 of 6
                                                                        25




 1                       CERTIFICATE OF OFFICIAL REPORTER

 2

 3                     I, Linda Walsh, Registered Professional Reporter

 4     and Certified Realtime Reporter, in and for the United States

 5     District Court for the District of Massachusetts, do hereby

 6     certify that the foregoing transcript is a true and correct

 7     transcript of the stenographically reported proceedings held in

 8     the above-entitled matter, to the best of my skill and ability.

 9                     Dated this 9th day of May, 2021.

10

11

12                           /s/ Linda Walsh

13                           Linda Walsh, RPR, CRR

14                           Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25
